Title: To James Madison from Stevens Thomson Mason, 16 January 1800
From: Mason, Stevens Thomson
To: Madison, James


Dear Sir
Phila Jany 16th 1800.
If any information it may be in my power to furnish you or any services I can render you here, should be deemed by you a sufficient equivalent, I shall be happy in future in being numbered among your correspondents. The present moment however affords nothing interesting. The fate of Mr Nicholas’s motion for disbanding the additional army, you will have seen in the newspapers. As also the application of Mr Randolph to the President in consequence of an insult offered to him by the military. A committee has been sitting on the business today; I suspect it will be past over lightly.
Permit me to mention to you a subject that has already much occupied the public mind, i.e. the ensuing election of P & V Pt. From head-Quarters efforts are making in every part of the Union to divert the public attention from Mr Jefferson, by holding up some popular character in that quarter as V Pt and promising him support on condition that his friends shall vote for Mr A. In Jersey their Assembly have broke up without agreeing to any law on the subject; owing to a difference of opinion (or rather views) in the two branches of the Legislature. The same will take place in this State; in N York there are some hopes of a favorable change in their next assembly. But it seems agreed that the fate of the election will depend upon the regulations which Virga may adopt. Unless you can ensure a general sufferage there, the thing is jeopardized. Will not the political expediency, the strong necessity of the case justify our State in adopting, (in self-defence) some mode which will secure so important an object? As however these considerations must already have occurred to you I will not press them. I will only beg leave to recommend the subject to your serious consideration, not doubting but that the Legislature will do what is right. I am Dr Sir with great respect & esteem Your Obt Sert
Stes. Thon. Mason
